Case: 3:20-cv-00224-NBB-RP Doc #: 66-38 Filed: 02/02/21 1 of 2 PageID #: 973




                 EXHIBIT 38
                       Case: 3:20-cv-00224-NBB-RP Doc #: 66-38 Filed: 02/02/21 2 of 2 PageID #: 974

                                               FACILITY USE APPLICATION AND PERMIT
                                                  LAFAYETTE COUNTY, MISSISSIPPI
                                                                                                                     Permit Number


     This application is to be completed by the individual or entity representative desiring to use any County facility for a particular date and
    time. Use permits will be issued through the County Administrator's office (236-2717) entitling the applicant to use such facility in a
    manner which will minimize disruption of County operations and community activities and maximize equal access to such facilities by all
    citizens. By submitting this application, the designated individual or organization agrees to be legally responsible for any damage
    thereto and costs of cleanup,*

   BUSINESS NAME:              UNC-1          tox                (1\DOC.          DATE:                  \2-. —'2—c)-2-0

   CONTACT NAME: \___)C,CLXVOCL.,                                                 TELEPHONE NUMBER:              CA...(1-2.-    \(.0`.

   ADDRESS:                                 cx2-
                                                     ons . scoc).\
   EMAIL:                    eoonck.o(N'yv___\(-_                   0 (3\@Lko\-\e-k


  DATE OF                                                                        START TIME
  MEETING/EVENT:            t_.,\-(1C\OLA              \:2-b2-0                  AND DURATION:               ?nn                -r 1/1

  COUNTY FACILITIES: (PLEASE CHECK ONE)

            SQUARE COURTHOUSE                      CHANCERY BUILDING                       COUNTY EXTENSION SERVICE

              X       Grounds CCet 3c--)                      Grounds                                Auditorium

                      Large Courtroom                         Courtroom #1

                      Small Courtroom                        Courtroom #2

                                                             Courtroom #3

                                                             2" Floor Board Room

 OTHER;


 EXPLANATAION OF USE;                             eGyAc                                 6° uki
                                                                                            3
                                                           NON-LIABILITY AGREEMENT

            By submitting this application, the undersigned agrees to be responsible for any material damage to the premises resulting from the
 undersigned's use of th        ignated facility. The undersigned also agrees to hold Lafayette County, its officials and employees harmless as to any
 claim arising out of the u der gned's use of the remises.

 SIGNATURE:                     Let,1016t             0 1--361c\—)


                                                                    PERMIT

                                      GRANTE                                  DENIED (see attached)



                                                               TY ADMINISTRATOR
                                                                Lafayette Coun
                                                                Lafayette      ty D00000034
                                                                          County  DOC000034
*prior notice given at least 5 days in advance
First come/first serve basis
